DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 48-56 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because  “computer readable media” covers non-statutory subject matter since it has been held that “computer readable media” without specifying that the media is “non-transitory” is non-statutory subject matter.  The rejection can be overcome by adding the limitation “non-transitory” to the claim to ensure that a “signal per se” is not claimed.   
Claim Rejections - 35 USC § 112
Claims 35, 36, 39, 40, 54, and 55 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
These claims comprise a “second takeover” or “third takeover” but lack antecedent basis to a first takeover. Thus it is unclear how these claims can comprise multiple takeovers without the precluding takeover. The claims also comprise, third, fourth and fifth threshold which lack proper antecedent basis. Since the scope of the claims is impossible to ascertain, these claims have not been further treated on the merits. Appropriate clarification/cancelation of the claims is required. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 29-34, 37-38, 41-53, and 56 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sugaiwa et al. (US 2016/0280235).
Regarding claim 29, Sugaiwa teaches a vehicle control system, comprising: 
a controller circuit configured to: 
receive, from a steering sensor, a steering torque of a steering wheel of a host vehicle (see at least [0035]); 
receive, from one or more perception sensors, an environment proximate the host vehicle (see at least [0046] environmental recognition unit); 
determine, based on the steering torque, when an operator of the host vehicle requests a take-over from fully automated control of the host vehicle (see at least [0007, 0035] which teaches a steering torque threshold value); and 
classify, based on the steering torque, the take-over request (the degree of which the steering operation is carried out per at least [0044]).
Regarding claim 30, Sugaiwa teaches the controller circuit is further configured to determine a level of automated driver assistance based on the steering sensor and the environment (see at least [0007, 0008] figure 5).
Regarding claim 31, Sugaiwa teaches the controller circuit is further configured to determine that the operator requests the take-over when the steering torque is greater than a first threshold (see at least [0061] figure 9,11).
Regarding claim 32, Sugaiwa teaches the one or more perception sensors include one of a camera, a RADAR, a LiDAR, and an inertial measurement unit (see at least [0026]).
Regarding claim 33, Sugaiwa teaches the controller circuit is further configured to receive, from the steering sensor, a steering angle and a steering angle rate (see at least [0031-0035]).
Regarding claim 34, Sugaiwa teaches the controller circuit is further configured to classify a first take-over when: a maximum steering angle is less than a second threshold; and a maximum steering angle rate is greater than a third threshold and less than a fourth threshold (see at least [0044, 0047, 0065, 0066, 0069] claim 11.  It is noted “steering operation” is equivalent to steering movement including angle and rate).
Regarding claim 37, Sugaiwa teaches the controller circuit is further configured to determine a level of automated driver assistance based on the classification of the take-over request and the one or more perception sensors (see at least [0060, 0064] the thresholds vary based on whether or not obstacles are present).
Regarding claim 38, Sugaiwa teaches when the controller circuit is further configured to: classify a first take-over when no obstacle is detected by the one or more perception sensors; and disable the automated driver assistance (see at least [0060] and figure 2). 
Regarding claim 41, Sugaiwa teaches the controller circuit is further configured to determine the level of automated driver assistance based on a radius of curvature of a roadway (see at least [0037]).
Regarding claim 42, Sugaiwa teaches when the controller circuit is further configured to determine the level of automated driver assistance based on a lateral acceleration of the host vehicle (lateral acceleration is at least partially used to determine the degree of which manual driving is allowed see at least [0031, 0033]).
Regarding claims 43-53 and 56, the claims generally comprise the same limitations as the rejected claims above and are thus rejected under the same rationale where applicable.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached 892 form.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON HOLLOWAY whose telephone number is (571)270-5786. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A Burke can be reached on 571-270-3844. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JASON HOLLOWAY/Primary Examiner, Art Unit 3664  
JASON R. HOLLOWAY
Primary Examiner
Art Unit 3664